SUR PETITION FOR REHEARING
Nov. 3, 1994
Nos. 93-5414, 94-5048
Present: SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ROTH, LEWIS, McKEE, Circuit Judges, and POLLAK*, District Judge.
The petition for rehearing filed by Appel-lee Computer Curriculum Corporation in the above-entitled case having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied. Judge Becker would grant rehearing in banc.